DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.11

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 6, 2022 has been entered.
 
Response to Arguments

Applicants' arguments, filed May 6, 2022, have been fully considered but they are not deemed to be fully persuasive. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

The arguments regarding the prior art rejections of record solely focus on allegations of unexpected results with the evidence cited coming for the NPL article by Guo et al. published in PNAS in 2019. However, no copy of this article was made of record to allow the review of the entire document. Since a complete citation was provided at the bottom of 7 of the May 6, 2022 remarks, the Examiner was able to obtain a copy of this document, which has been cited on the PTO-892 form and a complete copy of Guo 2019 accompanies this action. However, in the future, Applicants should provide copies of all documents relied upon rather than relying on the ability of the Office to obtain a copy of the relevant document in a timely fashion.
As to the substance of the arguments, Applicants argue that the claimed nanoparticles selectively cross through the tumor endothelial barrier and not the normal cell endothelial barrier. There properties could not have been predicted based on the cited references. Guo 2019 showed that 47% of tNLG nanoparticles comprising an alginate hydrogel and a non-cationic liposome functionalized with the ICAM-1 antibody passed through the tumor endothelial barrier compared to only 5.4% passing through the normal endothelial barrier. The amount of control polystyrene nanoparticles of similar diameter and functionalized with an ICAM-1 antibody that crossed the tumor endothelial barrier was at least 5-fold less than for tNLG while about 4.0% of the polystyrene particles passed through the normal endothelial behavior. This difference in behavior is attributed to the deformable properties of the tNLGs.
These arguments and evidence are unpersuasive. The claimed subject matter must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness (see MPEP 716.02 generally and 706.02(e) specifically) and polystyrene nanoparticles do not constitute the closest prior art as non-cationic liposomes encapsulating hydrogels were known in the art. Additionally, the evidence in support of the alleged unexpected results must be reasonably commensurate in scope with the instant claims. The instant claims are open to any non-cationic liposomes with any ligand conjugated to the surface and any hydrogel comprising a polysaccharide encapsulated in the liposome. The results obtained were for a single antibody against ICAM-1 with liposomes comprising DOPC and DSPE-PEG (95:5 mol/mol, most having an alginate interior prepared using a 1 mg/mL sodium alginate solution; see Table 1 and p 2, ¶ 2 of supporting information). That the applied prior art does not explicitly highlight the ability of such lipogel particles to penetrate the tumor endothelial barrier at a greater rate than normal endothelial barrier does not establish that the observed results are different in kind and not degree compared to the particles of the closest prior art. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The weight of the evidence in support of the alleged unexpected results does not outweigh the prima facie case of obviousness and therefore the obviousness rejections of record are maintained for the reasons set forth herein.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 5, 8, 20, 39 and 85 were rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2014/0127287) in view of Monshipouri et al. (US 5,626,870). This rejection is MAINTAINED for the reasons of record set forth herein.
Xiong et al. discloses lipogel (liposome-encapsulated hydrogel) drug delivery systems that allow for high drug loading and sustained release (whole document, e.g., abstract and ¶ [0003]). The low tensile strength of hydrogels limit their use as drug delivery systems (¶ [0006]) and it is difficult and time consuming to PEGylate or modify pre-made hydrogel nanoparticles (¶ [0007]). The elastic phospholipid bilayer shell provides additional mechanical strength to the encapsulated hydrogel and allows for easy surface modification such as PEGylation, addition of targeting ligands or antibody attachments (¶ [0009]). The liposomal bilayer may include any lipids or liposomes known in the art and among the suitable lipids that are specifically exemplified are the neutral lipid 1,2-dioleoyl-sn-glycero-3-phosphatidylcholine (DOPC) and the anionic lipid 1,2-distearoyl-sn-glycerol-3-phosphaethanolamine (DSPE) and combinations thereof can also be used (¶ [0030]). Cationic lipids are not specifically exemplified or used in the examples to prepare liposomes and therefore the liposomes used in preparing the lipogels are non-cationic. The lipogels can be surface modified by the addition of target ligands or antibodies (¶ [0039]). Suitable diameters for the lipogel are about 100 to about 400 nm (¶ [0038]), so the resulting particles are nanoparticles. The hydrogel material may vary and can be chosen based on the desired properties for their compatibility with active agents and may be further modified (¶ [0032]).
An exemplary lipogel with a ligand conjugate to the surface is not prepared.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare lipogels as in Xiong et al. that comprise a ligand such as an antibody on the surface. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Xiong et al. discloses the preparation of lipogels and while any lipids can be used, those exemplified and used in the examples are non-cationic, resulting in a non-cationic liposome portion of the lipogel as required by the instant claims. The lipid bilayer surface of such particles can be readily modified with ligands such as antibodies and when such ligands are attached, a functionalized lipid is present in the liposome.
The use of an alginate hydrogel is not disclosed.
Monshipouri et al. discloses a method of fabricating hydrogel particles within liposomes (whole document). A variety of substances can be encapsulated including growth factors, peptide drugs and chemical substances such as an antibiotic or anti-inflammatory drugs or vitamins (col 4, ln 32 – 45). Any hydrogel substance known to those skilled in the art may be used and examples of chitosan, K-carrageenan or sodium or calcium alginate, which are all polysaccharides, are given (col 2, ln 60 – 65). As shown schematically in figure 1, the materials are prepared by adding a sodium alginate solution to the lipid film, which is then washed and the intra-liposomal alginate solidified by addition of calcium chloride solution. The resultant particles have an accurately controlled size and can be used as controlled release matrices for materials such as drugs or other biologically active components (col 3, ln 61 – col 4, ln 8).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use an alginate material for the hydrogel portion of the lipogel particles of Xiong et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Monshipouri et al. exemplifies various polysaccharides including alginate as suitable for use as the hydrogel portion of lipogel particles. Depending on the material to be encapsulated, alginate can be a compatible matrix that can encapsulate and provide controlled release of the encapsulated material and the person of ordinary skill in the art can select from among the hydrogel materials such as the polysaccharide alginate that is known in the prior art as suitable for use as the hydrogel portion of lipogel particles.

Claim(s) 6, 14, 15 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. and Monshipouri et al. as applied to claims 1, 2, 5, 8, 20, 39 and 85 above, and further in view of Guo et al. (Theranostics, 2016). This rejection is MAINTAINED for the reasons of record set forth herein.
Xiong et al. and Monshipouri et al. are discussed above. Xiong et al. also discloses that the drug delivery system includes at least one active agent and among the suitable active agents are pDNA, dsRNA and siRNA (¶ [0045]).
A combination of 85:5:10 DOPC:DODAP:DSPE-PEG-COOH for the liposome portion of the lipogel is not disclosed.
Guo et al. discloses that while small interfering RNAs (siRNAs) have been recognized as a new class of gene silencing therapeutics, their clinical use as a cancer therapeutic has been limited due to inefficient delivery to the target cells (p 1, col 1). Triple negative breast cancer (TNBC) has fewer treatment options that results in higher mortality rates relative to HER2 and ER positive breast cancers but human TNBC tissues highly overexpress ICAM-1 (¶ bridging p 1 and 2). Since ICAM-1 can be used to target TNBC, a liposome combining ICAM-targeting with Lcn2 siRNA to limit angiogenesis was developed (p 2, col 1, ¶ 3). The delivery liposomes comprise DOPC, 1,2-Dioleoyl-3-dimethylammonium-propane (DODAP; a pH-responsive lipid, see ¶ [0005] of the PGPub of the instant application) and DSPE-PEG-COOH in a molar ratio of 85:10:5 (p 3, col 1, ¶ 3). The liposomes were then conjugated to an ICAM-1 antibody via the DSPE-PEG-COOH anchor lipid, resulting in a functionalized lipid being present. The construct was able to significantly suppress in vitro and in vivo angiogenic activities of TNBC cells (p 12, col 1, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the liposome construct of Guo et al. to encapsulate a polysaccharide such as alginate hydrogel to prepare lipogel construct as taught by Xiong et al. and Monshipouri et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the liposome construct of Guo with 85:10:5 DOPC:DODAP:DSPE-PEG-COOH and ICAM-1 antibody targeting ligand was able to deliver the cargo to the desired cells and thus can be used to prepare a lipogel with improved cargo characteristics. That lipogel provides for targeted delivery, high loading and sustained release of drug molecules such as siRNA as disclosed by Xiong et al. and would reasonably be expected to deliver to the same cells since the same exterior liposome and targeting ligand were used.

Applicants do not present any specific arguments regarding Guo 2016 for the Examiner to address herein.

Claim(s) 21 and 22 were rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. and Monshipouri et al. as applied to claims 1, 2, 5, 8, 20, 39 and 85 above, and further in view of Gunawan et al. (Biomaterials, 2011).
Xiong et al. and Monshipouri et al. are discussed above.
The presence of multiple targeting antibodies is not disclosed.
Gunawan et al. discloses that cell adhesion molecules such as E-selectin and ICAM-1 have been reported to cluster following engagement in a cytokine or shear induced response and such clustering is required for subsequent cell signaling and gene expression (p 9858, col 2, ¶ 2). As drug delivery vehicles designed to target inflamed epithelium may benefit from understanding the temporal dynamics of molecules expressed on the EC (endothelial cell) surface, the expression of VCAM1 and E-selectin as a function of time was studied (p 9849, col 1, ¶ 3). Liposomes with a complementary surface presenting to ECs resulted in increased binding relative to liposomes presenting either aVCAM1 or aE-selectin alone (p 9852, col 2, ¶ 4). A liposome with a 1:1 ratio aVCAM1:aE-selectin antibodies has maximal binding at 6 and 24 hours to IL-1α activated ECs (abstract).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple antibodies onto the lipogels of Xiong et al. and Monshipouri et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Xiong et al. discloses that antibodies can be attached to the surface of lipogels and Gunawan et al. discloses that a combination of two different antibodies provides enhanced binding of liposomes to EC. Depending on the type of cell to be targeted for drug delivery, the person of ordinary skill in the art can determine the optimal targeting ligands to attach to the lipogels, such as the antibody combination of Gunawan et al. that would be efficacious for delivery to IL-1 α activated ECs.

Applicants do not present any specific arguments regarding Gunawan for the Examiner to address herein.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants request that the previous provisional nonstatutory double patenting rejections based on Application No. 16/494,551 be held in abeyance.
Since the mailing of the previous Office Action, US’551 has issued as U.S. Patent No. 11,260,132 and therefore the provisional nonstatutory double patenting rejection is now a non-provisional nonstatutory double patenting rejection based on US’132 as set forth in greater detail below. To be fully compliant with 37 C.F.R. 1.111, Applicants must distinctly and specifically point out the supposed errors in the instant non-provisional, nonstatutory double patenting rejection.

Claims 1, 2, 5, 8, 20 - 22, 39 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 11,260,132 in view of Xiong et al. (US 2014/0127287), Monshipouri et al. (US 5,626,870) and Pannier et al. (Nanotech for Nucleic Acid Delivery, 2013). 
The claims of US’132 recite liposomes that comprise a lipid bilayer, two different antibodies conjugated to the surface (ICAM-1 and EGFR antibodies) and an encapsulated therapeutic agent (claim 1). Neutral lipids such as DOPC, anionic lipids, functionalized lipids such as DSPE-PEG-COOH and pH-responsive lipids such as DODAP can be present in the liposome (claims 2 – 5, 10 and 11). A method in which such liposomes are administered is also claimed (claim 15).
The presence of a polysaccharide hydrogel encapsulated in the liposome is not claimed.
Xiong et al. and Monshipouri et al. discussed above.
Pannier et al. discloses that hydrogel mediated delivery for gene delivery applications has been studied can be used to provide efficient delivery of genes (abstract). The delivery of genes inside a matrix may be a better model for in vivo gene transfer and can be used to transfect cells infiltrating the scaffold and can serve as a depot that contains genes or siRNA that can transfect cells as the cells infiltrate the scaffold or as the scaffold is degraded and the genes/siRNA released (¶ bridging p 151 and 152).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alginate hydrogel core into the liposomes of US’132, resulting in nanoparticles as claimed. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Pannier et al. discloses that siRNA and genes can be incorporated in hydrogels and Xiong et al. discloses that lipogels can contain genes or siRNA and provide sustained release of such agents. The lipogels can be readily targeted as Xiong et al. discloses that hydrogels such as in Pannier have several drawbacks that are remedied by the preparation of lipogels rather than bare hydrogels and can improve the mechanical strength of the final product. The use of a polysaccharide material such as alginate can be more compatible with the negatively charged nucleic acid cargo and the person of ordinary skill in the art can readily select an appropriate hydrogel forming material from those that are known in the art.

Claims 1, 2, 5, 6, 8, 14, 15, 20 - 22, 39 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 11,260,132 in view of Xiong et al. (US 2014/0127287), Monshipouri et al. (US 5,626,870), Pannier et al. (Nanotech for Nucleic Acid Delivery, 2013) and Guo et al. (Theranostics, 2016). 
The claims of US’132, Xiong et al., Monshipouri et al. and Pannier et al. are discussed above.
A combination of 85:5:10 DOPC:DODAP:DSPE-PEG-COOH for the liposome portion of the lipogel is not claimed or disclosed.
Guo et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the liposome construct of Guo et al. to prepare the lipogel construct of US’132, Monshipouri et al., Pannier et al. and Xiong et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the liposome construct of Guo with 85:10:5 DOPC:DODAP:DSPE-PEG-COOH with ICAM-1 antibody targeting was able to deliver the cargo to the desired cells and thus can be used to prepare a lipogel. That lipogel provides for targeted delivery, high loading and sustained release of drug molecules such as siRNA as disclosed by Xiong et al. The use of a polysaccharide material such as alginate can be more compatible with the negatively charged nucleic acid cargo and the person of ordinary skill in the art can readily select an appropriate hydrogel forming material from those that are known in the art.

Claims 1, 2, 5, 8, 20, 22, 39 and 85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 66 of copending Application No. 17/586,567 in view of Xiong et al. (US 2014/0127287), Monshipouri et al. (US 5,626,870) and Pannier et al. (Nanotech for Nucleic Acid Delivery, 2013). 
The claims of US’567 recite liposomes that comprise a lipid bilayer, two different antibodies conjugated to the surface (ICAM-1 and EGFR antibodies) and an encapsulated therapeutic agent (claim 1). Neutral lipids such as DOPC, anionic lipids, functionalized lipids such as DSPE-PEG-COOH and pH-responsive lipids such as DODAP can be present in the liposome (claims 2 – 5, 12 and 13). A method in which such liposomes are administered is also claimed (claim 30).
The presence of a polysaccharide hydrogel encapsulated in the liposome is not claimed.
Xiong et al. and Monshipouri et al. discussed above.
Pannier et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alginate hydrogel core into the liposomes of US’567, resulting in nanoparticles as claimed. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Pannier et al. discloses that siRNA and genes can be incorporated in hydrogels and Xiong et al. discloses that lipogels can contain genes or siRNA and provide sustained release of such agents. The lipogels can be readily targeted as Xiong et al. discloses that hydrogels such as in Pannier have several drawbacks that are remedied by the preparation of lipogels rather than bare hydrogels and can improve the mechanical strength of the final product. The use of a polysaccharide material such as alginate can be more compatible with the negatively charged nucleic acid cargo and the person of ordinary skill in the art can readily select an appropriate hydrogel forming material from those that are known in the art.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 5, 6, 8, 14, 15, 20 – 22, 39 and 85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 66 of copending Application No. 17/586,567 in view of Xiong et al. (US 2014/0127287), Monshipouri et al. (US 5,626,870), Pannier et al. (Nanotech for Nucleic Acid Delivery, 2013) and Guo et al. (Theranostics, 2016). 
The claims of US’567, Xiong et al., Monshipouri et al. and Pannier et al. are discussed above.
A combination of 85:5:10 DOPC:DODAP:DSPE-PEG-COOH for the liposome portion of the lipogel is not claimed or disclosed.
Guo et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the liposome construct of Guo et al. to prepare the lipogel construct of US’567, Monshipouri et al., Pannier et al. and Xiong et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the liposome construct of Guo with 85:10:5 DOPC:DODAP:DSPE-PEG-COOH with ICAM-1 antibody targeting was able to deliver the cargo to the desired cells and thus can be used to prepare a lipogel. That lipogel provides for targeted delivery, high loading and sustained release of drug molecules such as siRNA as disclosed by Xiong et al. The use of a polysaccharide material such as alginate can be more compatible with the negatively charged nucleic acid cargo and the person of ordinary skill in the art can readily select an appropriate hydrogel forming material from those that are known in the art.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618